
	

113 S439 IS: Career and Technical Education Facilities Modernization Act
U.S. Senate
2013-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 439
		IN THE SENATE OF THE UNITED STATES
		
			March 4, 2013
			Mr. Reid (for
			 Mr. Begich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 by establishing a program to support the modernization, renovation, or
		  repair of career and technical education facilities, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Career and Technical Education
			 Facilities Modernization Act.
		2.FindingsCongress finds the following:
			(1)Career and
			 technical education teaches academic subject matter in ways that are relevant
			 and consistent to the real world.
			(2)Vocational
			 education can reflect developmental needs by helping students recognize their
			 interests, aptitudes, and abilities in age- and stage-appropriate ways.
			(3)In order for
			 students to be high-performing, the education facilities used by the students
			 must also be high-performing.
			(4)Many school
			 facilities that offer vocational or career and technical education are
			 inefficient and outdated.
			3.Career and
			 technical education facilities
			(a)Career and
			 technical education facilitiesPart D of title V of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7241 et seq.) is amended by adding
			 at the end the following:
				
					22Career and technical education facilities
						5621.DefinitionsIn this subpart:
							(1)Career and
				technical educationThe term career and technical
				education has the meaning given the term in section 3 of the Carl D.
				Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).
							(2)Community
				collegeThe term community college means—
								(A)a junior or
				community college, as that term is defined in section 312(f) of the Higher
				Education Act of 1965 (20 U.S.C. 1058(f)); or
								(B)an institution of
				higher education (as defined in section 101 of such Act (20 U.S.C. 1001)) that
				awards a significant number of degrees and certificates, as determined by the
				Secretary, that are not—
									(i)baccalaureate
				degrees (or an equivalent); or
									(ii)master’s,
				professional, or other advanced degrees.
									(3)Eligible
				entityThe term eligible entity means a local
				educational agency, community college, or other entity determined appropriate
				by the Secretary.
							(4)Qualified
				projectThe term qualified project—
								(A)means the
				modernization, renovation, or repair of a facility that will be used to improve
				the quality and availability of science, technology, engineering, mathematics,
				or career and technical education instruction to public elementary school or
				secondary school, or community college students, and that may include—
									(i)improving the
				energy efficiency of the facility;
									(ii)improving the
				cost-effectiveness of the facility in delivering quality education;
									(iii)improving
				student, faculty, and staff health and safety at the facility;
									(iv)improving,
				installing, or upgrading educational technology infrastructure;
									(v)retrofitting an
				existing building for career and technical education purposes; and
									(vi)a one-time
				repair of serviceable equipment at the facility, or replacement of equipment at
				the facility that is at the end of its serviceable lifespan, that will be used
				to further educational outcomes; and
									(B)does not include
				new construction or the payment of routine maintenance costs.
								5622.Career and
				technical education facilities improvement
							(a)Program
				authorizedFrom amounts
				appropriated under section 5401(b), the Secretary shall carry out a program to
				improve career and technical education facilities by—
								(1)awarding grants to eligible entities to
				enable the eligible entities to carry out qualified projects;
								(2)guaranteeing loans made to eligible
				entities for qualified projects; or
								(3)making payments of interest on bonds,
				loans, or other financial instruments (other than a refinancing) that are
				issued to eligible entities for qualified projects.
								(b)ApplicationAn eligible entity that desires to receive
				a grant, loan guarantee, or payment of interest under this subpart shall submit
				an application to the Secretary at such a time, in such a manner, and
				containing such information as the Secretary may require. The application shall
				include—
								(1)a detailed
				description of the qualified project;
								(2)in the case of a
				qualified project described in section 5621(4)(A)(vi), a description of the
				educational outcomes to be furthered by the one-time repair of serviceable
				equipment or replacement of equipment;
								(3)an indication as
				to whether the eligible entity prefers to receive a grant, loan guarantee, or
				payment of interest;
								(4)a description of
				the need for the qualified project;
								(5)a description of
				how the eligible entity will ensure that the qualified project will be
				adequately maintained;
								(6)an identification
				of any public elementary school or secondary school or community college that
				will benefit from the qualified project;
								(7)a description of
				how the qualified project will improve instruction and educational outcomes at
				the facility;
								(8)a description of
				how the facility supported by the qualified project will be used for providing
				educational services in science, technology, engineering, mathematics, or
				career and technical education;
								(9)a description of
				how the eligible entity will ensure that the modernization, renovation, or
				repair supported by the qualified project meets Leadership in Energy and
				Environmental Design (LEED) building rating standards, Energy Star standards,
				Collaborative for High Performance Schools (CHPS) criteria, Green Building
				Initiative environmental design and rating standards (Green Globes), or
				equivalent standards adopted by entities with jurisdiction over or related to
				the eligible entity;
								(10)a description of
				the fiscal capacity of the eligible entity;
								(11)the percentage
				of students enrolled in the public elementary school or secondary school or
				community college to be served by the qualified project who are from low-income
				families;
								(12)in the case of a
				qualified project at a facility that is used by students in a secondary school,
				the secondary school graduation rates; and
								(13)such additional
				information and assurances as the Secretary may require.
								(c)PriorityIn
				making awards under this subpart, the Secretary shall use not less than a total
				of 25 percent of the funds appropriated under section 5401(b) to eligible
				entities for qualified projects to benefit—
								(1)public elementary
				schools or secondary schools served by local educational agencies that are
				eligible to receive assistance under part B of title VI; or
								(2)community
				colleges serving a substantial number of rural students, as determined by the
				Secretary.
								(d)Supplement not
				supplantFunds made available under this subpart shall be used to
				supplement, and not supplant, other Federal and State funds available to carry
				out the activities supported under this subpart.
							(e)Technical
				assistance and administrative costsThe Secretary may reserve not
				more than 3 percent of funds appropriated under section 5401(b) for the
				administrative costs of this subpart and to provide technical assistance to
				community colleges and local educational agencies concerning best practices in
				school facility renovation, repair, and modernization.
							(f)Reporting
				requirementsNot later than 1
				year after funds are appropriated to carry out this subpart, and every 2 years
				thereafter, the Secretary shall prepare and submit to the appropriate
				committees of Congress a report on the effect of the qualified projects
				supported under this subpart on improving academic
				achievement.
							.
			(b)Authorization
			 of appropriationsSection 5401 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7241) is amended—
				(1)by striking the
			 matter preceding paragraph (1) and inserting the following:
					
						(a)In
				generalThere are authorized to be appropriated to carry out this
				part (except for subpart 22) the following
				amounts:
						;
				and
				(2)by adding at the
			 end the following:
					
						(b)Authorization
				for subpart 22There are authorized to be appropriated to carry
				out subpart 22 $75,000,000 for fiscal year 2014 and each succeeding fiscal
				year.
						.
				(c)Conforming
			 amendmentsThe table of contents in section 2 of the Elementary
			 and Secondary Education Act of 1965 is amended by inserting after the item
			 relating to section 5619 the following:
				
					
						SUBPART 22—Career and technical education
				facilities
						Sec. 5621. Definitions.
						Sec. 5622. Career and technical facilities
				improvement.
					
					.
			
